Citation Nr: 0532370	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-13 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The RO has indicated that the veteran served on active duty 
from August 1973 to February 1978.  (Records in the claims 
file also indicate service prior to August 1973.)  The 
veteran died in September 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The appellant testified at a video 
conference hearing before the undersigned Veterans Law Judge 
(VLJ) in August 2005.  


REMAND

The appellant filed the current claim in June 2001 for 
service connection for the cause of the veteran's death due 
to exposure to Agent Orange while in service.  The appellant 
claimed that the veteran was exposed to Agent Orange while 
serving in the Republic of Vietnam, which in turn resulted in 
laryngeal cancer and ultimately led to the veteran's death.  
The certificate of death lists the immediate cause of death 
as cardiorespiratory collapse.  Extensive cancer metastasis 
was listed as an underlying cause of death.  VA outpatient 
treatment reports indicate that the veteran was diagnosed 
with metastatic laryngeal squamous cell carcinoma.  

The appellant submitted statements from B.J.S. and J.W., 
indicating that the appellant's child, on whose behalf the 
appeal was made, was also the veteran's child.  The appellant 
also submitted child support records in order to prove that 
the appellant's child was the veteran's child.  She also 
submitted a copy of a certification of birth.  (The 
certification does not list the name of the child's father.)  
The appellant indicated that her representative was going to 
obtain a copy of the original birth certificate as proof of 
the relationship between the appellant's child and the 
veteran.  The RO should also inquire as to whether the 
appellant's child is or ever was married.  

Service medical records (SMRs) and service personnel records 
have been associated with the claims file.  The veteran's 
separation certificates have not been associated with the 
claims file, but the RO has indicated that the veteran's 
active military service was from August 1973 to February 
1978.  Nevertheless, the SMRs include an entrance examination 
dated in January 1966 and DA Form 20 reflects military 
service in the 1960s.  Service personnel records indicate 
that the veteran was in the United States Army from February 
1966 to February 1969.  The veteran had a second period of 
service but the personnel records do not list the dates of 
service.  The service personnel records also indicate that 
the veteran was deployed to Germany in May 1969.  Given this 
sort of information, the RO should confirm the veteran's 
dates of service and further investigate the question of 
whether the veteran was ever deployed to the Republic of 
Vietnam.  At an August 2005 Board hearing, the appellant 
requested that a search be undertaken of financial records to 
help determine whether the veteran was deployed to a war 
zone.  

Accordingly, the appellant's case is REMANDED to the RO for 
the following action:

1.  The RO should contact the 
appellant and request that she 
provide any additional evidence that 
she or her representative may have 
obtained to show that her child is 
the veteran's child, including any 
copy of an original birth 
certificate.  The RO should assist 
in the search for any such 
information.  The RO should also 
inquire as to whether the 
appellant's child is or ever has 
been married.

2.  The RO should obtain the 
veteran's DD Form(s) 214 or other 
verification of dates of active 
military service, and any other 
service records, including any 
available records from the 
Department of the Army, in order to 
determine the veteran's dates of 
service.  The RO should further 
investigate, based on additional 
information received about the 
veteran's service, whether the 
veteran served or visited in the 
Republic of Vietnam during a period 
of active military service.  This 
investigation should include a 
search for any pay records or other 
service department records that 
might tend to prove the veteran's 
visitation in Vietnam.

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

